                                                                             ekl
                                                                               mAT
                                                                                 K'gci
                                                                                     QFFIC; U : DIST,COURT
                                                                                       l
                                                                                       AqtFI
                                                                                       z
                                                                                          tilLnt
                                                                                              EQ
                                                                                                ivlku,vA
                                                                                      SEP 1s 2219
                                                                              kï. ,
                       IN THE UNITED STATES DISTRICT COURT                        2
                                                                                  p. k,
                                                                                      k(:,. t
                                                                                            :l            !!,
                                                                                  -

                       FOR THE W ESTERN DISTRICT OF VIRGINIA                                        c R<

                             CHARLOTTESVILLE DIVISION

K ieran RaviB hattacharya,                        CaseN 5.
                                                         'I()l,
                                                        o .:  ' O00C)L1.
                                                               -
                                                                   .


              Plaintlff,
                                                  JURY TRIAL DEM ANDED

R ector and V isitors ofthe University of     .
V irginia,
              D efendant


                                  PLAINTIFF'S COM PLAINT

COM ESNOW ,PlaintiffKieranBhattacharya,forhisCorh/laint,andstatesasfollows:
  1. PlaintiffKieranBhattacharya(hereinafterisplaintiff'),isaUnitedStatesCitizenanda
       residentofthe State ofH aw aidi.H e m atriculated as a m edicalstudentatthe U niversity of

       VirginiaSchoolofM edicine(hereinafterE1SOM '')intheClasslassof2020(hereinafter
       t:SOM2020'')on4August,2016 andtookavoluntaryleaveofabsenceon 7February,
       2017.PlaintiffjoinedtheClassof2021(hereinafterç:SOM 2021'')on 3Januly,2018and
                                                                                       . .; k   !     .
       wasenrolledatSOM untilhereceivedal-yearsuspensionforq.unprofessionalt
                                                                           .drri
                                                                               'k?,
                                                                                  .:
                                                                                  'jr
                                                                                    -(jyyj
                                                                                         '
                   .     .
                              .                                                  .

       AcadeM cStandarésandAchievementCzornrnittee(hereinaftericASAC,,)chayrrnanyyyj,
                                                                                    j
       Tucker,M D (hereinafterç$Dr.Tucker'')on29November,2018.Plaintiffiscurrently
       unem ployed.Plaintiffis filing thisCom plaintas a pro se litigant.

       The University ofVirginia,an institution ofhighereducation,w as incorporated and

       created asabody politicto beknown by the nnme StRectorand VisitorsoftheUniversity

       ofVirginia''(hereinafterGçuniversity'').



Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 1 of 49 Pageid#: 1
      DefendantUniversityisacitizenofVirginiaforpurposesofdiversityjudsdictioninthat
      ithas the pow erto sue and be sued,com plain,and defend in a11courts;itexercises

      autonom y overits operations'
                                  ,itdoes notperform traditioni governm entfunctions'
                                                                                    ,and

      anyjudgmentagainstitwouldnotbepaidfrom thestatetreasury.
      OriginalfederalquestionjurisdictionofthisCourtisproperpursuanttoArticleH1,j2of
      theUnitedStatesConstitutionand28U.S.C.j1332whichprovidesthatfederalcourts
      shallhavejurisdictionwherethereisdiversityofcitizenship andtheamountin
      controversy isgreaterthan $75,000.
 5.   Plaintiffm atriculated to SOM and began the Fall2016 Sem ester as a m em berof

      SOM 2020 on 4 A ugust,2016.

      During the Fall2016 sem ester,Plaintiffparticipated in the SO M 'sm andated Social

      IssuesinM edicine(hereinafter:dSIM '')coursethroughshadowinganddirectclient
      contactattheAlbemarle County DepartmentofSocialServices,FosterCareUnit.In the

      AgencyEvaluationofStudent(Exhibit1.),SupervisorBeckieAderholzreportedthat
      Plaintiffattended a11scheduled sessions,conformed to expectationsw ith respectto

      differentmetrics,andreceived no negativeresponses.

 7. DuringtheFall2016semester,Plaintiffpm icipatedinTeamzBasedLearning(hereinafter
      ICTBU ')exercisesandreceivedfiveStudentPerformanceEvaluations(hereinafter'tSPE'')
      from five m edicalstudents in Plaintiff'ssix-person TBL team forthatsem ester.Three of

      five medicalstudentsrated Plaintiff'sTBL performanceasçsFiequently exceeds

      expectations'';one m edicalstudentrated Plaintiff sTBL perform ance as çdM eets and

      som etim esexceedsexpectations'';and one m edicalstudentrated Plaintiff sTBL

      perform ance as :iM eetsexpectationso''A l1five ofPlaintiff's SPESfrom TB LSin the Fall




Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 2 of 49 Pageid#: 2
      2016Semesterareincluded (Exhibit2.)withthisComplzntwithredactionsofanyand
      a1lpersonalidentifiers ofeach ofthe otherfive m edicalstudentsin Plaintiff'sTBL group.

 8. . Dùring the Fall2016 sem ester,Plaintiffparticipated in ClinicalPerform ance

      Developpent(hereinafterC'CPD'')IA andt
                       ,
                           '               receivedoneSPE (Exhibit3.)from hisCPD
      mentor,Andrew W olf,M D (hereinafter;<Dr.W olf').InthisSPE,Dr.W olfmarked
      çsstrongly A gree''w ith respectto the follow ing assertions:ç:r
                                                                     lnhe studentpm icipatesin

      and contributes to sm allgroup discussion'''
               .   .                             ;tT he studentisw illing to help othersin the

      group'';ET he studentexhibitshum anism ,com passion,and em pqthy during sm allgroup '

      discùssion'';çsrfhe studentdemonstratesengagem entin theSIM com munity service

      experiençe'';GErrhe studentdem onstrates aw areness ofthe politicaland econom ic forces

      thatim pactthe delivery ofhealth care'';and tT he studentdem onstrgtes aw arenessofthe

      socio-cultlzralforcesthatim pactthe delivery ofhealth care.''

 9. O n 18 D ecem ber,2016,Plaintiffcom pleted the Fall2016 sem esterin good academ ic

      standing while asa m em berofSOM 2020.

10. Plaintiffbegan the Spring 2017 sem ester atSO M on 2 January,2017 while as a m em ber

      ofSOM 2020.

      On7Febnlary,2017,Plaintifftookal-yearleaveofabsence(hereinafterttOA'')from
      .
      k                             '                                                            .



      SOM .OntheUniversityofVirginiaOfficiqlW ithdrawalForm (Exhibit4.),Plaintiff
      cited lzis reason forwithdrawalas ttpersonal.''

 12. DuriùgPlaintiffsLOA from SOM throughouttheyear2017,Plaintiffauthored and

      presented,in conjunctionwith oneformerSOM classmate,anabstractatthe4thAnnual
      Symposium on Academ icInterventionalRadiology on 30 Septeinber,2017 in

      W ashington D C.


                                               3

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 3 of 49 Pageid#: 3
       13. D uring Plaintiff s LO A from SOM tlzroughoutthe year2017,Plaintiff authored and

             presented,inconjunctionwithoneformerSOM classmate,aposterentitled
             Ef haracterization oftrendgin m edicalstudentindebtednessw ith currentand potentially

             new repaym entoptionsfor'
                                     young physicians''atthe Sixteenth A nnualM edicalStudent

             Research Sym posium atthe University ofV irginia SchoolofM edicine on 7 N ovem ber,
                                                                                           '
                                                                .



             2017.

       14.   D uring Plaintiff'sLOA from SOM throughoutthe year2017,Plaintiffauthored,in

             conjunctionwithoneformerclassmate,t<Ei
                                                  ndovascularM anagem:ntofAcuteM esenteric
             Ischem ia''and orally presented findings atthe 43rdA nnualScientitk M eeting ofSociety

             ofInterventionalRadiology on 19 M arch,2018 in LosA ngeles,California:
   è15.
, .,
                        ' iffsLOA from SOM througliouttheyear2017,Plàintiffauthored a
             During Plaint

             textbook chapter entitled dispecialConsiderations:Revision A nteriorCruciate Lignm ent,''

             forw hich he receikèd firstautho'rship in the firstedition ofthe textbook, CW CL Injuriesin

             Fem ale A thletes''in the year2018.Thistextbook w aspublished in the year2018.

             DuringPlaintif/sLOA from SOM tk oughouttheyear2017,Plaintiffauthoreda
             textbook chapter entitled Efllead and Spine D iagnosis and D ecision M nkl
                                                                                 x    'ng,''fofw hich

             he received firstauthorsllip in the Fifth Edition ofSr elee,D rez,and M iller's Orthopaedic

             SportsM edicine''in the year2018.The textbook waspublished in the year2019.

       17. D uring Plaintiff sLOA from SOM throughoutthe year2017,Plaintiffedited and

             contributed to the m anuscriptGçEndovascular M anagem eàtofA cute M esenteric

             Ischem ia,''forwhich he received second authorship afteritw as accepted forpublication

             in tW nnalsofG astroenterology''on 13 A ugust,2019.




                                                     4

   Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 4 of 49 Pageid#: 4
 18. Plaintiffreturned to SOM on 3 January,2018 to begin the Spring 2018 sem esterasa

      m em berofSOM 2021.

19. During the Spring 2018 sem eqter,Plaintiffpm icipated in TBL exercisesand received

      five SPES from five m edicalstudentsin Plaintiff s six-person TBL .Three ofthe tive

      m çdicalstudentsrated Plaintiff's TBL perform ance as lT requently exceeds

      expectations'';and tw o m edicalstudentsrated Plaintiff sTBL perform ance as 'ûM eetsand

      som etim esexceedsexpectâtions.''A 11five com plete SPES from the Spring 2018 Sem ester

      am included(Exhibit5.)withtllisComplaintwithredactionsofany anda1lpersoàal
      identifiers each ofthe otherfive m edicalstudentsin the TBL group.

20. D uring the Spring 2018 sem ester,Plaintiffparticipated in CPD IB and received one SPE

      (Exhibit6.)from hisCPD mentor,JamesM oak,M D (hereinafter4$Dr.M oak'').
21. A tdprofessionalism Concern Card''atSOM ispunitive adm inistrative action taken

      againstm edicalstudentsfora variety ofform s ofm isconduct,including butnotlim ited to

      unexcused absences and violations in professionalism .A ccording to SOM 's Policy on

      AcademicandProfessionalEnhancement(Exhibit7.),ç'Anybreachofprofessionalism
      resulting in a recorded observation,e.g.,Professionalism Concel'
                                                                     n Card,letter,written

      report,etc.,m ustbe addressed with the studentby theircollege dean and docum entation

      ofthe discussion m ustbe recorded.''

22. A t10:52 A M on 4 M ay,2018,during the Spring 2018 sem ester,Plaintiffreceived a

      Professionalism ConcernCard(Exhibit8.)from anAttendanceM onitor,whocommented
      thatElstudentdid notattend therequired PatientPresentàtion on M ay 2,2018.'*

23.   ln the Professionalism Concern Card issued againstPlaintiffby Attendance M onitoron 4

      May,2018,AttendanceMonitorreportsthatheorsizedidnotnotifyPlaintiffofthis



Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 5 of 49 Pageid#: 5
      concern card;thathe or she did notfeeluncom fortable in reporting this concern card to

      Plaintiff;and thathe or she did requestto be contacted aboutthe action taken.Plaintiff

      w as notm ade aw are ofhaving received thisProfessionalism Concern Card untilafter

      receiving llism edicalstudentfile m ore than six and a halfm onthslateron 20 D ecem ber,

      2018.

24.   Plaintiffreportsthathe did attend the 2 M ay,2018 patientpresentation,butthathe was

      nottallied as presentdue to a lapse in Plaintiff ssubscription ofSOM 's attendance

      technology.

      A ttendance atSOM is m onitored using a dtr
                                                jaurning PointLogin,''the subscription service

      forwhich had expired atthe tim e forthe Plaintiffdue to hisLO A during the year2017.

      PlaintiffwasnotifiedbyDr.M ary KateW arden(hereinafterE<Dr.W arden''),adtsystem
      leader''forthe area ofstudy forwhich the PatientPresentation w asfocused,and Plaintiff

      prom ptly resolved the issue with SOM 's technicalsupport.

26.   Despite resolving the issue and com m unicating the resolution w ith Dr.W arden,Plaiptiff

      reportsthatthe A ttendance M onitordid notrescind the Professionalism Concern Card

      againstPlaintiff.

27. Plaintiffreportshaving no recollection ofdiscussion ornotitication ofthe

      aforem entioned Professionalism Concern Card with histhen college de>n,John J.
                           I

      Densmore,M D,PhD (hereinafter1EDr.Densmore'')oranyotherfacultyorstaffmember.
      Furtherm ore,there is no evidence ofnotification to ordiscussion ofthis Professionzism

      Concern Card to Plaintiffin his studentfile.

28. O n 27 M ay,2018,Plaintiffcom pleted the Spring 2018 sem esteratSO M in good

      academ ic standing w hile as a m em berbfSOM 2021.


                                              6

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 6 of 49 Pageid#: 6
29. On 30July,2018,Plaintiffbegan the Fall2018 semesteratSOM wllileasamemberof

      SOM 2021.

30. A tnoon on 25 October,2018,Plaintiffattended a SIM discussion entitled

      tçM icroaggressions:W hy are dT hey''So Sensitive?''1ed by Beverly Colw ellA dnm s,PhD

      (hereinafter&:Dr.Adams'')andhestedbytheSOM chapteroftheAmericu Medical
      W omen'sAssociation (hereinafter:<AMW A'').Plaintiffparticipatedina5minuteand20
      second discussion with twopanelspeakers,Dr.Adamsand Sarah K.Rasmussen,M D ,

      PhD (hereinaftertdDr.Rasmussen''),duririgadesignated questionandansWersession.
31. Theentire l-hottrS1M discussionisincludedinthiscomplaint(Exhibit9.).Plaintiff
      participates in discussion with tw o panelspeakers,D r.A dam sand D r.Rasm ussen,

      betw een 28:40 and 34:00 ofthe one-hoursession.

32. At2:59PM on25October,2018,ChristineM Peterson,M D (hereinafter<dDr.Peterson''),
      a gynecologistand one offourt<college deans''atSOM ,sentPlaintiffthe follow ing em ail

      (Exhibit10.):<tKieran,Iwasatthenoontimet'M icroaggressions''paneltoday and
      observed yourdiscom fortw ith the speaker'sperspective on the topic.W ould you like to

      com e share yourthoughtsw ith m e? Ithink I can provide som e perspective thatw ill

      reassure you aboutw hatyou are and are notresponsible forin interactionsthatcould be

      uncom fortable even w hen that'snotintended.lfyou'd prefer to talk w ith yourow n

      college dean,that'sfine too.1sim ply w antto help you understand and be able to cope

      w ith unintended consequences ofconversations.D r.Peterson''

33. Plaintiffagreed to m eetw ith Dr.Peterson atheroftice at4 PM on 31 October,2018.

34. At9:04PM on25October,2018,NoraKern,M D (hereinafter:EDr.Kern''),aUrologistat
      SOM ,issued aProfessionalism ConcernCard (Exllibit11.)againstPlaintiff.Dr.Kern




Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 7 of 49 Pageid#: 7
      wasthe tlzird memberon thespenking panelofthe SIM discussion and called on Plaintiff

      to ask questionsduring the discussion;and atno tim e during the 5 m inutes and 20 second

      discussion involving Plaintiff,br.Adnms,and Dr.Rasmussen didDr.Kern directly

      address the Plaintiffor his line ofquestioning asinappropriate.

35. In supportofthe Professionalism Concern card againstPlaintiff,D r.Kern cites relevance

      in the following two areas:<tlkespectfor Others''and GdRespectforD ifferences.''

36. Dr.K ern refers to Plaintiffaststhissm dent''and 'sm ed student''in the following

      description in supportofthe Professionalism Concern Card:dT ora A M W A session,w e

      held a panelon m icro aggression.M yselfand 2 otherfaculty m em bersw ere invited
                                                            l
      guests.Thisstudentasked a series ofquestionsthatw ere quite antagonistic tow ard the

      panel.H e pressed on and stated one faculty m em berw asbeing contradictory.H is levelof

      frustration/angerseemedto escalateuntilahotherfaculty memberdefused the situation

      by calling on anotherstudentforquestions.lnm shocked thata m ed studentw ould show

      so little respecttow ard faculty m em bers.Itw orriesm e how he w illdo on w ards.''

37. The supporting com m entary from Dr.Kern in herProfessionalism Concern Card against

      Plaintiffdoesnotdirectly quote Plaintiff,Dr.Rasm ussen,orDr.A dam sfrom the 5

      minutesand 20 secondsofavailableaudio discussion am ongstthesetlzreeindividuals.

38. Dr.Kern reportsin theProfessionalism Concern Card at9:04 PM on 25 October,2018

      thatshe hasnotdiscussed herconcernsw ith Plaintiffand furtherdisclosesthatshe does

      notfeeluncom fortable discussing her concernsw ith Plaintiff.M oreover,D r.Kern m akes

      no indication thatshe has reported herissuance ofa Professionalism Concern Card

      againstPlaintiffwithanyoneotherthanKatherineYates(hereinafterGtM s.Yates''),the
      registraratSOM and standard recipientofthe concern card notificationsthrough som -




Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 8 of 49 Pageid#: 8
      studentaffairs@ virgina.edu.ThisProfessionalism Concern Card w as notm ade available

      to Plaintiffuntilafterreceiving his m edicalstudentfile approxim ately 56 days lateron 20

      D ecem ber,2018.

39. Plaintiffreportsno recollection ofever having being notified in person by Dr.K ern ofthe

      Professionalism Concern Card issued solely by Dr.K ern againstPlaintiff.Furtherm ore,

      Plaintiffreportsvno recollection ofever spenking directly to orhaving been spoken

      directly to in person by Dr.Kern atany tim e during hisenrollm entatSOM .Finally,

      Plaintiffreports no recollection ofcontacting directly orhaving been contacted directly

      by Dr.Kern for any reason during hisenrollm entatSOM .Dr.Kern does notnnm e

      Plaintiffdirèctly by firstorlastnam e in the supporting com m entary ofthe

      Professionalism C oncem Card.

40. At1:12PM on26October,2018,Dr.Densmoresentthefollowinge-mail(Exhibit12.)
      toPlaintiff:<:HiKieran,Ijustwantedtocheckinandseehow you aredoing.Ihopethe
      semesterisgoing well.1'd liketo meetnextweek ifyou have kome tim e.JJD''

41. Plaintiffagreed to m eetwith Dr.Densm ore atnoon on 1N ovem ber,2018.

42. A shad been previously agreed upon,Plaintiffm etw ith Dr.Peterson in Dr.Peterson's

      oftk e at4 PM on 31 O ctober,2018 for approxim ately 1 hour.Plintiffreports

      recollection ofhaving discussed a variety ofsocialand politicaltopicswith Dr.Peterson,

      includingàutnotlimitedtothetopicofmicroaggressions.
43. Plaintiffreports no recollection ofeverhaving been told by Dr.Peterson during titis hour-

      long interaction thatDr.Kern had issued a Professionalism Concern Card against

      Plaintiffat9:04 PM on 25 October,2018 as a resultofthe Plaintiff'spm icipation in the

      S1M discussion on m icroaggressionsbetw een noon and 1 PM on 25 O ctober,2018.




Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 9 of 49 Pageid#: 9
       M oreover,thereisno documented reportin PlaintiffsstudentfileofDr.Peterson's

       comm unicating to Plaintiffthathehadreceived aProfessionalConcern Card from Dr.

       Kern asaresultofPlaintiff'sparticipation in the25 October,2018 SIM discussion on

       m icroaggressions.

 44. A shad been previously agreed upon,Plaintiffm etwith D r.Densm ore in D r.Densm ore's

       perkonalofficeatnoon on 1November,2018forapproxim atel'
                                                             y 10 minutes.Plaintiff

       reportshaving a briefdiscussion with Dr.Densm ore aboutstudy strategiesforSOM 's

       Kçsummativeexams''andtheUnitedStatesM edicalLicensingExnm (hereinafter
       <CUSM LE'')Step 1,whichPlaintiffwasscheduledtotakeon 1February,2019.
 45. Plaintiffreportsno recollection ofhaving being inform ed by D r.Densm ore during this 1

       N ovem ber,2018 m eeting thatDr.Kern had issued a Professionalism Concern Card

       againstPlaintiffat9:04 PM on 25 O ctober,2018 as a resultofthe Plaintiff's participation

       in the 25 October,2018 SlM discussion on m icroaggressions.Furtherm ore,there isno

       docum ented reportin Plaintiff sm edicalstudentfile thatDr.D ensm ore had

       com m unicated to PlaintiffthatDr.Kern had issued a Professionalism Concern Card

       againstPlaintiffasa resultofPlaintiff's participation in the 25 October,2018 SIM

       discussion on m icroaggressions.

 46. A fterm eeting with Dr.Densm ore in D r.Densm ore'spersonaloftk e atnoon on 1

       N ovem ber,2018,Plaintiffreportshaving been underthe im pression thatthere w ere no

       Professionalism C oncern Cardsin his studentfile.H owever,tw o Professionalism

       Concern Cards had been placed in Plaintiff's studenttile atthe tim e ofthe 1 N ovem ber,

       2018 m eeting with D r.Densm ore,and no faculty m em berorem ployee ofSOM is

       docum ented to have inform ed Plaintiffofand/or discussed with Plaintiffthese two



                                              10

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 10 of 49 Pageid#: 10
       serious,punitive adm inistrative decisions.A spreviously m entioned,in the
                                                  .




       Professionalism ConcernCard (Exhibit8.)issuedagainstPlaintiffbyanE:Attendance
       M onitor''at10:52AM on4M ay,2018andintheProfessionalism ConcernCard(Exlzibit
       11.)issuedbyDr.Kern at9:04PM on25October,2018,neithertheAttendanceM onitor
       norD r.Ket'
                 n reportfeeling uncom fortable discussing theirconcerns with Plaintiff.

       N onetheless,there isno evidence in Plaintiff's studenttile thatthateitherthe Attendance

       M onitororD r.K ern ever explicitly reported eitherorboth punitive adm inistrative actions

       to Plaintiff.M oreover,there is no evidence in Plaintiff's studenttile thateitherthe

       A ttendance M onitororDr.Kern m ade any effortto delegate the task ofexplicitly

       reporting eitherorboth ofthese Professionalism Concern C ardsto Plaintiffatany tim e

       during Plaintiff senrollm entatSOM .

 47. In room ECM R 5 30051'at4:03 PM on 14 Novem ber,2018,a m eeting ofthe U niversity of

       V irginié SchoolofM edicine A cadem ic Standardsand Achievem entCom m ittee

       (hereinafterSSSOM ASAC'')wascalledtoorder.Themeetingwasadjourned at5:18PM
       on 14 N ovem ber,2018.M inutes ofthe 14 N ovem ber,2018 SOM A SAC m eeting were

       respectfullysubmittedbyM s.Yateson27November,2018(Exhibit13.).
  48. Atthe 14 November,2018 SOM ASAC m eeting,M s.Yatestallied twelve voting

       com m ittee m em bers as ftpresent.''In thisCom plaint,each ofthese tw elve com m ittee

       m em bersw illbe listed num erically in the orderthateach individualwas listed by M s.

       Y ates with each com m ittee m em ber'snam e;each com m ittee m em ber'sposition atSOM

       on or around 14 N ovem ber,2018 to the bestofPlaintiff sknowledge;and w hateverthe

       Plaintifffeelsnecessary to include abouteach com m ittee m em ber'sposition to provide

       this Courtw ith w hatPlaintiffbelievesto be a sensitive and specific representation ofthe


                                                11

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 11 of 49 Pageid#: 11
       SO M A SA C'Spublished S'A cadem ic Standardsand A chievem entCom m ittee Operating

       Procedures-''(Exhibit14.)
 49.   Com m ittee m em ber#1 tallied by M s.Y ates aspresentatthe 14 N ovember,2018 SOM

       ASA C m eeting w as Jim B .Tucker,M D .D r.Tucker'spublicly available biography

       (Exhibit15.)disclosesthathereceivedBoardCertiticationinGeneralPsychiatryand
       Child and A dolescentPsychiatry by the A m erican Board ofPsychiatry and N eurology

       (hereinafterEW BPN'')in 1992 andthatheiscurrentlyaProfessorofPsychiatryatSOM .
 50.   The SOM O ftice ofStudentA ffairs discloses in itspublicly available listofASA C

       committeemembers(Exhibit16.)thatDr.TuckeristheChairoftheSOM ASAC and
       thathe ha:held this position since on orbefore the year2017 and willretain this position

       untilon or after the year2020.In accordance with Section 11ofthe operating procedures

       ofSO M ASA C,D r.Tuckerw as qualified as a voting m em berofSO M ASA C during the

       14 N ovember,2018 SOM A SA C m eeting.Atthe tim e ofthis pleading,Plaintiffreports

       having had no recollection ofany directcontactw ith D r.Tucker on orbefore 14

       Novem ber,2018.

       Com m ittee m em ber#2 tallied by M s.Yates as presentatthe 14 N ovem ber,2018 SO M

       ASAC meeting wasBrianBehm,M D (hereinafter:QDr.Behm'').Dr.Behm'spublicly
       availablebiography(Exhibit17.)disclosesthathereceivedBoardCertificationin
       InternalM edicine and Gastroenterology by the A m erican B oard ofM edicalSpecialties

       (hereinafter:tABM S''),retainsatitleofAssociateProfessoratSOM ,andisdescribedasa
       gastroenterologist.The SOM Oftice ofStudentA ffairs disclosesin its publicly available

       listofASAC com m ittee m em bersthatD r.B ehm hasbeen an SO M ASA C com m ittee

       m em bersince on orbefore the year2017 and w illretain this position untilon or afterthe




Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 12 of 49 Pageid#: 12
        yçar2020;how ever,Dr.Behm iscurrently listed as :$On Leave''from the SOM A SA C

        forreasonsunbeknownstto Plaintiff.In accordance w ith Section 11ofoperating

        proceduresofthe SO M A SA C,D r.Behm w as qualified as a voting m em ber of SO M

        A SA C during the 14 N ovem ber,2018 SOM A SA C m eeting.Atthe tim e ofthispleading,

        Plaintiffreportshaving had no recollection ofany directcontactw ith D r.Behm on or

        before 14 N ovember,2018.

  52. Com m ittee m em ber#3 tallied by M s.Yates aspresentatthe 14 N ovem ber,2018 SO M

        ASAC meetingwasDonnaChen,M D,M PH (hereinafter<tDr.Chen'').Dr.Chen's
        publiclyavailablebiography(Exhibit18.)disclosesthatshereceivedBoardCertitkation.
        in Psychiatry by ABPN in 2001 and retainsthe following titlesatSOM :A ssociate

        Professorin Psychiatry and A ssociate Professor in Health Evaluation Sciences.The SOM

        O ftice ofStudentA ffairsdisclosesin itspublicly available listofA SA C com m ittee

        m embers thatDr.Chen hasbeen an SO M ASA C m em bersince on orbefore the year

        2017 and w illretain thisposition untilon orafterthe year2020.ln accordance w ith

        Section 11ofoperating procedures ofthe SO M ASA C,D r.Chçn w asqualified as a voting

        m em berof SO M A SAC during the 14 N ovem ber,2018 SOM A SA C m eeting.A tthe

        time oftM spleading,Plintiffreportshaving hadrecollection ofnum erousinstancesof

        directcontactwith Dr.Chen inthecontextofmedicalethicslectureswhilePlaintiffwas

        enrolled atSOM .

  53.   Com m ittee m em ber#4 tallied by M s.Y ates as presentatthe 14 N ovem ber,2018 SOM

        ASAC meetingwasStephenCulp,M D,PhD (hereinafterEçDr.Cu1p'').Dr.Culp's
        publiclyavailablebiography (Exhibit19.)disclosesthathereceivedBoardCertitk ation
        in Urology by ABM S and ietainsthetitle ofAssociateProfessorofUrology atSOM .The


                                               13

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 13 of 49 Pageid#: 13
        SO M Office ofStudentAffairs does notcurrently disclose D r.Culp asa SOM A SAC

        m em berin itspublicly available listofA SA C com m ittee m em bers.Nonetheless,D r.

        Culp w as designated asa qualitied voting m em berofSO M ASA C by M s.Y ates during

        the 14 N ovem ber,2018 SOM A SA C m eeting.Atthe tim e ofthispleading,Plaintiff

        reportshaving had no recollection ofany directcontactwith D r.Culp on orbefore 14

        N ovem ber,2018.

 54. Com m ittee m em ber#5 tallied by M s.Y ates as presentatthe 14 N ovem ber,2018 SOM

        ASAC meetingwasPnmilaHenington,M D (hereinafter<EDr.Herrington'').Dr.
        Henington'spubliclyavailablebiography (Exllibit20.)disclosesthatshereceivedBoard
        Certification in Psychiatry and N eurology-psychiatry by ABPN in 1998 and thatshe

        retainsthe title ofA ssistantProfessor of Psychiatric M edicine atSOM .The SO M Office

        ofStudentAffairsdisclosesin itspublicly availablelistofASAC com mittee members

        thatD r.Henington hasbeen an SOM A SA C m em bersince on orbefore the year2019

        and w illretain this position untilon orafterthe year 2022.In accordance with Section 11

        ofoperating procedures ofthe SO M A SAC ,D r.H enington w as designated as a qualified

        voting m em berofSOM A SA C by M s.Y ates during the 14 Novem ber,2018 SOM A SA C

        m eeting.Atthe tim e oftM spleading,Plaintiffreportshaving had recollection ofm ultiple

        instances ofdirectcontactw ith D r.H errington.

  55. Com m ittee m em ber#6 tallied by M s.Y ates aspresentatthe 14 N ovember,2018 SOM

        ASAC meetingwasNicholasIntagliata,M D (hereinafterd:Dr.lntagliata'').Dr.
        Intagliata'spubliclyavailablebiography (Exhibit21.)disclosesthathehasreceived
        Board Certification in lnternalM edicine,G astroenterology,and TransplantH epatology

        by A BM S.The SOM O ffice ofStudentA ffairsdiscloses in itspublicly available listof


                                               14

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 14 of 49 Pageid#: 14
       A SAC com m ittee m em bers thatDr.Intagliata hasbeen an ASA C com m ittee m em ber

       since on orbefore the year2018 and w illretain thisposition untilon orafterthe year

       2021.In acqordancewith Section 11ofoperatingproceduresofthe SOM ASAC,Dr.

       lntagliata w asdesignated as a qualified voting m em berofSOM A SAC by M s.Y ates

       during the 14 N ovem ber,2018 SO M ASA C m eeting.A tthe tim e ofthispleading,

       Plaintiffreportshaving had no recollection ofdirectcontactwithDr.Intagliata on or

       before 14 N ovem ber,2018.

 56.   Com m ittee m em ber#7 tallied by M s.Y ates aspresentatthe 14 N ovember,2018 SOM

       ASAC meetingwasNoraKern,M D.Dr.Kern'spublicly availablebiography(Exhibit
       22.)disclosesthatshereceivedBoardCertiticationinUrologyby theAmericanBoardof
       Urology (hereinafter:$ABU'')andretainsthetitleofAssistantProfessorofUrologyat
       SOM .TheSOM Oftk e ofStudentAffairsdoesnotcurrently listDr.Kern in itspublicly

       available listofA SA C com m ittee m em bers.N onetheless,D r.K ern w as designated asa

       qualified voting memberofSOM ASAC by M s.Yatesduring the 14 November,2018

       SOM ASAC meeting.Asmentionedpreviously,atthe tim eofthispleading,Plaintiff

       reports having had no recollection ofdirectcontactw ith D r.K ern;how ever,Dr.Kern

       waspresentattheSIM discussion on m icroaggressionsand did issueaPm fessionalism

       Concern Card againstPlaintiffat9:04 PM on 25 October,2018.

 57. Committeemember#8 tallied by M s.Yatesaspreséntatthe 14N ovember,2018SOM

       ASA C m eeting w asW ilson M iller,PhD .D r.M iller'spublicly available biography

       (Exhibit23.)disclosesthatheholdsthetitleofAssistantProfessorofRadiologyand
       M edicalIm aging atSO M .The SOM Oftk e ofStudentA ffairs disclosesin its publicly

       available listofASA C com m ittee m em bers thatDr.M illerhas been an A SA C com m ittee



                                              15

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 15 of 49 Pageid#: 15
       m em ber since on orbefore the year2018 and w illretain this position untilon or afterthe

       year2021.In accordance w ith Section 11ofoperating proceduresofthe SOM ASA C,Dr.

       M illerwasdesignated asa qualified voting mem berofSOM ASAC by M s.Yatesduring
       the 14 N ovem ber,2018 SOM A SA C m eeting.A tthe tim e ofthis pleading,Plaintiff

       repcd s having had no recollection ofany directcontactwith Dr.M iller on orbefore 14

       Novem ber,2018.

 58.   Com m ittee m em ber#9 tallied by M s.Y ates as presentatthe 14 N ovem ber,2018 SOM

       ASAC meetingwasBnrnettR Nathan,MD (hereinafter:$Dr.Nathan'').Dr.Nathan's
       publiclyavailablebiography(Exhibit24.)disclosesthathereceivedBoardCertification
       inNeurology,VascularNeurology,andNeurocriticalCareàyABM S.TheSOM Office
       ofStudentA ffairs doesnotcurrently listDr.N athan in itspublicly available listofA SA C

       com m ittee m em bers.N onetheless,Dr.N athan w as designated asa qualified vöting

       m em berofSOM A SA C by M s.Y ates during the 14 N ovem ber,2018 SOM A SA C

       m eeting.A tthe tim e ofthis pleading,Plaintiffreports having had no recollection ofdirect

       contactw ith Dr.N athan on örbefore 14 N ovem ber,2018.

 59. Com m ittee m em ber#10 tallied by M s.Y atesaspresentatthe 14 N ovem ber,2018 SO M

       A SA C m eeting wasCatherine Shaffrey,M D .D r.Shaffrey'spublicly available biography

       (Exhibit25.)disclosesthatshereceivedgoardCertiticationinAnçsthesiologybyABMS
       in 1996 and currently holds the title ofA ssistantProfessor ofA nesthesiology atSOM .

       The SOM O ffice of StudentA ffairsdiscloses in itspublicly available listofASA C
                                .                                '
                                                                                       .


       com m ittee m em bers thatDr.Shaffrey has been an ASA C com m ittee m em bersince on or

       before the year2018 and w illretain this position untilon or afterthe year2021.In

       accordancewith Section11ofoperatingproceduresofthejOM ASAC,Dr.Shaffreywas



Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 16 of 49 Pageid#: 16
        designated asa qualified voting m em berofSO M ASA C by M s.Y ateg during the 14

        N ovem ber,2018 SOM A SAC m eeting.Atthe tim e ofthispleading,Plaintiffreports

        having had no recollection ofdirectcontactw ith D r.Shaffrey on orbefore 14 N ovem ber,

        2018.

 60. Com m ittee m em bers#11 and #12 tallied by M s.Y ates aspresentatthe 14 Novem ber,

        2018 SOM A ASC m eeting w ere m edicalstudents atSO M .U nderSection 11ofASA C

        operating procedures,tw o fourth yearm edicalstudents serve l-yearterm s as ex-oftk io

        voting m em bers of SO M A SAC .Plaintiffreports having had no recollection ofdirect

        contactwith eitherofthese tw o m edicalstudentson orbefore 14 N ovem ber,2018.

  61. A tthe 14 Novem ber,2018 SOM A SA C m eeting,M s.Y atestallied 4 individuals,
        including herself, as cW on-voting m em bers.''ln thisCom plaint,e'ach ofthese 4 non-

        voting m em bers willbe listed num erically in the ordereach individualwaslisted by M s.

        Y atesw ith each m em ber's nam e;each individual's position atSOM on or around 14

        N ovem ber,2018 to the bestofPlaintiff's knowledge;and w hateverthePlaintifffeels

        necessary to include abouteach m em ber's'
                                                 position to provide this Courtw ith w hatthe

        Plaintiffbelievesto be a sensitive and specitic representation ofthe SOM A SA C'S

        published dW cadem ic Standardsand A chievem entCom m ittee Operating Procedures.''

  62. N on-voting m em ber#1 tallied by M s.Y ates aspresentatthe 14 N ovem ber,2018 SOM

        ASAC meetingwasM eganBray,MD (hereinafterftbr.Bray'').Dr.Bray'spublicly
        availablebiography (Exhibit26.)disclosesthatshereceivedBoardCertitk ation in
        Obstetricsand G ynecology by ABM S and holdsthe title ofA ssociate Professor.Pursuant

        to Section 11ofoperating procedures ofSO M ASA C,D r.Bray wasnota qualitied voting




Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 17 of 49 Pageid#: 17
        m em berduring the 14 N ovem ber,2018 SOM A SAC m eeting.Plaintiffreports having

        had no recollection ofdirectcontactw ith Dr.Bray on orbefore 14 N ovem ber,2018.

 63.    N on-voting m em ber#2 tallied by M s.Yayes as presentatthe 14 Novem ber,2018 SOM

        ASAC meetingwasLesleyThomas(hereinafter::M s.Thomas'').M s.Thomasholdsthe
        title ofAssistantDean forM edicalEducation,and based on publicly available

        informationfrom SOM 'swebpageont<M edicalStudentAdvocacy,''(Exhibit27.)serves
        asa vocationalvectorforw hatcan include ex parte,anonym ous,and unverifiable reports

        involving tdsexism ,racism ,harassm ent,discrim ination,verbalabuse,and othertypesof

        unprofessionalbehavior directed atstudents.''Plaintiffreportshaving had no recollection

        ofany directcontactw ith M s.Thom as on orbefore 14 N ovem ber,2018.

 64. N on-voting m em ber#3 tallied by M s.Yatesaspresentatthe 14 N ovem ber,2018 SOM

        ASAC meetingwasSelinaNornmly,PhD (hereinafter$:Dr.Nornmly'').Dr.Noramly's
        publiclyavzlablebiography(Exhibit28.)disclosesthatsheholdsthetitleofDirectorof
        A cadem ic Enhancem entatSO M .Plaintiffreportshaving had recollection ofdirect

        contactwith Dr.N oram ly on one occasion before 14 N ovem ber,2018 in O ctober 2016 to

        discuss study strategiesform edicalschoolexam s.

  65. N on-voting m em ber#4 tallied by M s.Y atesaspresentatthe 14 N ovem ber,2018 SOM

        A SAC m eeting w as Katherine Y atesherself.The SOM O ffice ofStudentA ffairscontact

        list(Exhibit29.)disclosesthatM s.YatesistheSOM registrarandshouldbecontaded
        for Gçclerkship Scheduling,Enrollm ent,Leaving and Returning from the U niversity.''

        Plaintiffrecalls having had directcontactw ith M s.Y atesbefore 14 N ovem ber,2018

        w hen Plaintiffwithdrew from SOM atD efendantUniversity on 7 February,2017.




Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 18 of 49 Pageid#: 18
  66. A tthe 14 N ovem ber,2018 SOM A SA C m eeting,M s.Y atestallied 4 individuals as

           d<G uests.''In this com plaint,each ofthese 4 G uests willbe listed num erically in the order

           each individualw aslisted by M s.Y ates w ith each m em ber's nam e;each individual's

           position atSOM on oraround 14 N ovem ber,2018 to the bestofPlaintiff'sknow ledge;

           and w hateverthe Plaintifffeels necessary to include abouteach m em ber'sposition to

           provide thisCourtw ith whatthe Plaintiffbelievesto be a sensitive and specitk

           representation ofthe SO M ASA C'Spublished tsA cadem ic Standardsalzd Achievem ent

           Com m ittee Operating Procedures.''

     67.   Guest#1 tallied by M s.Yates as presentatthe 14 N ovember,2018 SOM A SAC m eeting

           w asD avid Charles Lewis,who isrefen'
                                               ed to by a CSU V A PU BLIC PEO PLE SEA RCH''

           (Exhibit30.)asBusinesslntelligenceLead.Plaintiffreportshavinghadnorecollectionof
           any directcontactw ith David CharlesLew is on orbefore 14 N ovem ber,2018.
 .
     68. G uest#2 tallied by M s.Y ates aspresentatthe 14 N ovem ber,2018 SOM A SA C m eeting

           wasLynneFleming (hereinafterççM s.Fleminf'l.Publicly availablebiography(Exhibit
           31.)disclosesM s.FlemingasAssociateUniversityCounselatTheOfficeofthe
           University CounselatDefendantUniversity.M s.Fleminghasbeen amemberof

           University Counsel'sO ffice since 2001.

     69.   Guest#3 tallied by M s.Y ates as presentatthe 14 N ovem ber,2018 SO M A SAC m eeting

           wasDr.Peterson.Publiclyavailablebiography(Exhibit32.)disclosesthatDr.Peterson
           received Board Certification in Obstetricsand G ynecology by ABM S in 1982 and holds

           the titles ofAssistantDean forM edicalEducation and A ssociate ProfessorofObstetrics

           and Gynecology atSOM .A s m entioned previously,Plaintiffhad firstm etin person w ith

           Dr.Petersoninherpersonalofficeat4PM on31Octoàer,2018perDr.Peterson's


                                                    19

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 19 of 49 Pageid#: 19
       request.Plaintiffreportshaving had no recollection ofany other interactions with Dr.

       Peterson between on orafter5 PM on 31O ctober,2018 and on orbefore 4 PM on 14

       N ovem ber,2018.

 70.   Guest#4 tallied by M s.Y ates aspresentatthe 14 N ovem ber,2018 SOM A SA C m eeting

       wasSeanReed,M D (hereinafterDr.Reed).Publiclyavailablebiography(Exhibit33.)
       disclosesthatD r.Reed received Board Certification in Fnm ily M edicine by the A m erican

       Board ofFnm ily M edicine and holdsthe title ofA ssociate ProfessoratSOM .Plaintiff

       reports having had no recollection ofany directcontactw ith D r.Reed on orbefore 14

       N ovem ber,2018.

       D uring the 14 N ovember,2018 SO M A SAC m eeting,M s.Y atestallied a totaltw elve

       voting com m ittee m em bers'
                                   ,four non-voting com m ittee m em bers,and fourguests as

       present.Plaintiffreportshaving had no recollection ofany directcontacton orbefore 14

       N ovem ber.2018 with ten ofthe tw elve voting com m ittee m em berspresentatthe 14

       N ovem ber,2018 SOM ASA C m eeting;no recollection ofany directqontacton orbefore
                                    .




       14 N ovem ber,2018 with tw o ofthe fournon-voting com m ittee m em bers presentatthe

       14 N ovem ber,2018 SOM A SA C m eeting;and no recollection ofany directcontacton or

       before 14 N ovem ber,2018 with three ofthe fourguestspresentatthe 14 N ovem ber,

       2018 SOM A SA C m eeting.

 72.   During the 14 N ovem ber,2018 SO M A SAC m eeting,M s.Y atesreportsthe following as

       açsprofessionalism lssue''(Exhibit34.):GfKieranBhattachat'ya(Densmore)concerncard
       forprofessionalism - From the reporter:çFora A M W A session,w e held a panelon m icro

       aggression.Iand 2 otherfaculty m em bersw ere invited guests.Thisstudentasked a series

       ofq.uestions thatwere quite antagonistic tow ard the panel.He pressed on and stated one


                                              20

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 20 of 49 Pageid#: 20
       faculty'memberwasbeing contradictory.Hisleveloffnlstration/angerseem ed toçscalate

       untilanother faculty m em berdefused the situation by calling on anotherstudentfor

       questions.1nm shocked thata m ed studentw ould show so little respecttow ard faculty

       members.Itwoniesmehow hewilldoonwards.- Onepriorconcerncard(attendance
       ofamandatory activityl-'''
 73. The punitive action againstPlaintiffrecorded by M s.Yates atthe 14 N ovem ber,2018

       SOM A SA C occurred approxim ately three weeksprior.There isno evidence from

       m inutes by M s.Y atesthatthere w as any am ountofdeliberation or discussion regarding

       the topic ofm icroaggressionsduring the m eeting itself.M oreover,the Professionalism

       Issue reported to SOM ASA C by D r.K ern,w ho herselfw as an SO M ASA C com m ittee

       m em ber,readsin exactverbatim asto whatD r.Kern had placed in the supporting

       com m entary forthe Professionalism Concet'
                                                 n Card thajshe and only she had written in

       supportofherfurtive,punitive utilization ofadm inistrative action againstPlaintiff.

 74. D uring the 14 N ovem ber,2018 SOM A SA C m eeting,M s.Y atesrecordsthe following

       (Exhibit13.):Esprofessionalism lssues-Thecommitteevotedunanimouslytosend
       KieranBhattacharya(Densmore)aletterremindinghim oftheimportanceinmedicineto
       show respectto a1l:colleagues,otherstaff,and patients and fnm ilies-''

 75. In accordance with Section 11ofthe operating procedures ofSOM A SA C and the

       aforem entioned tallies by M s.Y ates,aunanim ousvote by the SO M ASA C com m ittee on

       14 N ovem ber,2018 includesvotesby the follow ing individuals:Drs.Jim Tucker,Brian

       Behm ,Donna Chen,Stephen Culp,Pam ila H errington,NicholasIntagliata,N ora K ern,

       W ilson M iller,BnrnettN athan,Catherine Shaffrey,and tw o fourth yearm edicalstudents.




                                              21

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 21 of 49 Pageid#: 21
  76. The unanim ous vote by SOM A SAC w as intended to send an e-m ailrem inderto

        Plaintiff,who atthetime wasa medicalstudentasSOM ,toremind Plaintiffofthe

        im portance in m edicine to show respectto all.The fourentities listed undert1a11''in the

        jointstatementvotedunanimouslyonbySOM ASAC includethefollowing:colleagues,
        otherstaff,and patients and fam ilies.Thisdeclarative listdoesnotinclude a rem inderto

        show respectto m edicalstudçnts.Furtherm ore,atno pointduring Plaintiff sparticipation

        with tw o SOM faculty m embers in a 5 m inute and 20 secondsdiscussion of

        microaggressionsdid Plaintiffinteractwith patients,families,orotherstaffnptgenerally

        considered to be faculty m em bers.

        Thereexistsno documentation in PlaintiffsstudentfileofPlaintiff'sshowing disrespect

        to patients,fnm ilies,orstaffnotgenerally considered to be faculty m em bers.

  78. There w asno docum ented effortby any ofthe 20 individualspresentatthe 14 N ovem ber,

        2018 A SA C m eeting to listen to the available audio ofthe 25 October,2018 S1M

        discussion on m icroaggressions.

  79. There w asno docum ented effortby any ofthe 20 individualspresentatthe 14 N ovem ber,

        2018 A SA C m eeting to explicitly notify Plaintiffby any m eansthatDr.K ern had issued

        a Professionalism Concern Card againstPlaintiffat9:04 PM on 25 O ctober,2018.

  80.   At 10:36 AM on 15 N ovem ber,2018,Dr.Tucker attached the following letter,dated on

        15November,2018(Exhibit35.)in anemail(Exhibit35.B.):çr earMr.Bhattacharya:
        The A cadem ic Standardsand A chievem entCom m ittee has received notice ofa concern

        aboutyourbehaviorata recentA M W A panel.Itw as thoughtto be unnecessarily

        antagonistic and disrespecjful.Certainly,peoplemay havedifferentopinionson various

        issues,butthey need to expressthem in appropriate w ays.Itis alw ays im portantin


                                                22

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 22 of 49 Pageid#: 22
        m edicine to show respectto a11:colleagues,otherstaff,and patients and theirfnm ilies.

        W e w ould suggestthatyou consider getting counseling in order to w ork on your skills of

        being ableto expressyourselfappropriately.Sincerely,Jim B Tucker,M D.''

 81. Dr.Tucker's recom m endation ofcounseling to Plaintiffin the 15 N ovem ber,2018 letter

        on behalfon SO M A SA C w asnotincluded in the rem inderthatw as unanim ously voted

        upon by the SOM A SA C com m ittee m em bers on 14 N ovem ber,2018 according to

        m inutes taken by M s.Y ates.

  82. In Dr.Tucker'srecom m endation ofcounseling to Plaintiffon 15 N ovem ber,2018,Dr.

        Tuckerfailsto reportto PlaintiffthatS:it''w asspecifically D r.Kern and D r.Kern only

        w ho view ed Plaintiff sconductasiçantagonistic.''

  83. In D r.Tucker'srecom m endation ofcounseling to Plaintiffon 15 N ovem ber,2018,Dr.

        Tuckerfailsto reportto PlaintiffthatDr.Kern issued a Professionalism Concern Card

        againstPlaintiffat9:04 PM on 25 O ctober,2018.

  84. To the bestofPlaintiff'sknow ledge,Dr.Kern w asthe only individualwho w as

        percipientw itnessofthe S1M discussion on 25 October,2018 and also a percipient

        w itnessofand voting m em beratthe SOM A SAC m eeting on 14 N ovem ber,2018.

  85. At5:45PM on26November,2018,Dr.Densmoresentthefollowingemail(Exhibit36.)
        to Plaintiff:tçl'liKieran,Ihope you're doing w ell.W e w ere notified by the D ean of

        Students Office thatyou w ere heading back to Charlottesville.Y ou willneed to be seen

        by C APS before you can return to classes.Letm e know ifyou have questions.Best

        regards,JJD .''

  86. Theacronfm <CCAPS''referencedbyDr.Densmorewasunderstood atthetimeby
        Plaintiffto be ç'Counseling and PsychologicalServices''atthe Elson StudentH ealth


                                                23

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 23 of 49 Pageid#: 23
       CenterofD efendantUniversity.Furtherm ore,itw asunderstood by the Plaintiffatthe

       tim e thatany individualreceiving treatm entfrom Counseling and PsychologicalServices

       (hereinafter'CCAPS'')atDefendantuniversitywouldberequiredtoprovideCAPSwith
       expressed written consentto tzeatm ent.

  87. Dr.Densmore'spubliclyavailablebiography(Exhibit37.)disclosesthathehasBoard
       Certification in lnternalM edicine;Hem atology;and M edicalO ncology by A BM S and

       holdsthe follow ing two titles atSOM ofD efendantU niversity:A ssociate Professorof

       InternalM edicine and A ssociate Dean forA dm issions and SttzdentAffairs.M oreover,

       Dr.Densm oreservesasaone ofthefourcollege deansforGll-
                                                            lunterCollege,''ofwllich

       Plaintiffw as am em berofwlzile enrolled atSO M .

  88. lnresponsetoDr.Densmore'semail(Exhibit36.)toPlaintiffat5:45PM PM on
       November26,2018,Plaintiffsentthefollowingemail(Exllibit36.)toDr.Densmoreqt
       5:00 A M on 27 Novem ber,2018:Gdl-low can itbe legalto m andate psychiatric evaluations

       to continue m y education? çpublic colleges responding to clearly protected expressions

       by prescribing m andatory counseling orpsychologicalevaluation violatesboth students'

       rightstofreespeech andprivateconscience.'- KellySarabyn,FIRE (Foundationfor
       lndividualRightsinEducationl''
  89. TheFoundationforIndividualRightsinEducation(hereinm er'TIRE'')wasfoundedin
       1999anddescribesitsmission(Exhibit38.)astodçdefendandsustainindividualrightsof
       studentsand faculty m em bers atA m erica'scolleges and universities.These rightsinclude

       freedom of speech,freedom ofassociation,due process,legalequality,religious liberty,

       and sanctity ofconscience.''




Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 24 of 49 Pageid#: 24
  90. Kelly Sarabyn,an authorforand contributortoFIRE,from her31December,2007

        article(Exhibit39.)entitledddcolleges,M andatoryCounseling,andtheRightofPrivate
        Conscience,''penned the following excerpt:Edpublic collegesresponding to clearly

        protected expressions by prescdbing m andatory counseling orpsychologicalevaluation

        violatesboth students'rightsto free speech and private conscience.U nlike a suspension

        from school,wllich offendsa student'srightto free speech,ordering psychological

        counseling forprotected speech cbmpoundstheoffenseto the Constitution by violating

        both a student'srightto free speech and hisrightto private conscience.''

  91. At11:48AM on27November,2018,RandolphJ.Canterbury,MD (hereinafter$<Dr.
        Canterbury'')sentthefollowingemail(Exhibit40.)entitledçtRequiredprocesstoattend
        class''to Plaintiff:çtD ear Kieran,Ihave heard from Dr.D ensm ore thatyou have been

        calling him aboutyourdesire to return to classestoday.You are notcleared to return to

        class untilyou have been evaluated by CAPS atthe StudentH ea1th Service.D o notattend

        yourCPD group today.M ake an appointm entw ith CA PS to initiate the m edical

        clearance process.B estregards,R .J.Canterbury,M .D .''

  92. Dr.Canterbury'spubliclyavailablebiographies(Exhibit41.)disclosethathereceived
        B oard Certification in lnternalM edicine in 1983 by A BM S and B oard Certification in

        Psyclziatry in 1985 and Addiction m edicine in 1991 by ABPN .Dr.Canterbury holdsthe

        titlesofProfessor ofPsychiatdc M edicine and InternalM edicine as wellasSenior

        A ssociate D ean forEducation atSOM ofDefendantUniversity.

  93.   Atthe tim e ofthisCom plaintand atthe tim e ofreceiving the aforem entioned em ailfrom

        Dr.C anterbury at11:48 A M on 27 N ovember,2018,Plaintiffdoesnotand did nothave




                                                25

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 25 of 49 Pageid#: 25
        any understanding orawarenessasto whattsmedicalclearanceprocess''wasreferenced

        by Dr.C anterbufy in Dr.Canterbury'sem ailto Plaintiff.

 94. At1:00PM on28November,2018,M s.Yatessentthefollowingemail(Exhibit42.)to
        Plaintiff,$çHel1o Kieran,The A cadem ic Standards and Achievem entCom m ittee w illbe

        m eeting today to discussyourcurrentenrollm entstatus.Y ou are invited to attend to share

        yourinsights with the com m ittee.The m eeting w illtakeplace at5:00 in the Claude

        M oore M edicalEducation Building,in room G 165.Please arrive at5:00.The m eeting

        hassom e businessto attend to before they have questionsforyou,so we w illhave

        som eone w aiting to 1etyou know when they are ready for you.Please reply and 1etus

        know ifyou w illbe in attendance.Thank you,K atherine M .Y ates''

  95. At1:28PM on28November,2018,Plaintiffsentthefollowingemail(Exhibit43.)to
        M s.Yates:itW hoexactlywillbepresent?Doyounormallyjustgivestudents3hoursto
        prepareafterindirectly threatening to kick them from medicalschool?W hy exactly ismy

        enrollm entstatusup fordiscussionr

  96. A t 1:37 PM ,on 28 N ovem ber,2018,203 m inutesbefore 5:00 PM ,28 N ovem ber,2018,

        M s.Yatessentthefollowingemail(Exhibit44.)toPlaintiff:'Gllello,Hereisthe
        inform ation aboutthe com m ittee'sm ake up policies,and procedures'
                                                                           .

        https'
             .//m ed.virginia.edi student-affairs/policies/acadeM c-standr ds-and-achievem ent-

        com m l
              'ttee-operating-procedures/

        https'
             .//m ed.virginia.edu/student-affz rs/policies/acadeM c-str dr ds-acM evem ent-policy/

        https'
             .//m ed.virginia.edi school-adM nistràuoi standing-com m ittees/academ ic-stu dr ds-

        and-achievem ent-com m ittee/

        Regards,K atherine''


                                                26

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 26 of 49 Pageid#: 26
  97. Perthe concluding portion ofthe introductory paragraph ofthe A cadem ic Standards and

        AchievementCommitteeOperatingProcedures(Exhibit14.),E<comprisedoffacultyin
        the schoolofm edicine who do notassign finalgrades to students as wellas student

        representatives,the role ofA SA C is to prom ote students who m eetthese required

        standards,to recom m end rem edialaction forthose who do notm eetthe standards,and to

        suspend orrecom m end dism issalofthose students who are incapable orw ho choose not

        to m eetthe required standards ofachievem entw ithin the tim e fram e allotted for

        com pletion ofthe M .D .degree.''This introduction ofthis docum entgoes on to declare:

        Etltisthe policy ofthe SchoolofM edicine to give every qualified and com m itted student

        the opportunity to graduate;however,the Schoolreservesthe right,in its sole and

        absolutediscretion,tomakejudgmentsaboutwhohasorhasnotdemonstratedthe
        necessary qualification to earn a degree and to practice m edicine com petently.''

  98. Section HI.A .ofthe A cadem ic Standards and Achievem entCom m ittee O perating

        Procedures(Exhibit14.)statesasfollows:ttofticialvotesmaybetakenwhenaquol'um
        (greaterthan50% ofthevotingmembers)ispresent.Al1motions,exceptforamotionof

        dismissal,shallpassbyamajorityofvotingmemberspresent.A motionfordismissal
        requiresatwo-thirdsmajorityofvotingmembers.Votingmemberswillberecusedfrom
        pm icipatingândshallnotbecountedinthequorum istheyhave(orhavehad)a
        personal,m entoring,oradvising relationship w ith the studentbeyond thatofusual

        student-faculty contactin class or clinicalenvironm ent.TM s restriction includes faculty

        mentorsonresearchprojects,familymembers,anyonewithaphysician-patient
        relationsE p w ith the studentorotherpersonalrelationship.''




                                                27

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 27 of 49 Pageid#: 27
  99. Section HI.D .ofthe A cadem ic Standards and Achievem entCom m ittee Operating

        Procedures(Exhibit14.)statesasfollows'
                                             .ftW lzentherearesevereprofessional
        transgressionsorthe Com m ittee isto considerseriousactions such assuspension or

        dism issalofa student,a finalvote should be taken only afterthe studenthasbeen offered

        an opportunity to address the Com m ittee in person,and to respond to questionsfrom

        m em bersofthe Com m ittee.A lso,the studentshould be notified by the Com m ittee in

        writingastowhatthemajorconcernsoftheCommitteearelikelytobeduringthe
        comingmeeting.AssistantDeansforStudentAffairs(CollegeDeans)aswellasrelevant
        teaching faculty m ay also be invited to attend com m ittee m eetingsto provide

        inform ation-''

 100. The beginnipg portion of Section HI.H .ofthe A cadem ic Standards and A chievem ent

        CommitteeOperatingProcedures(Exhibit14.)statesasfollows:dtW henastpdent
        addressesthe Com m ittee,the studentw illactashis orherow n advocate.''

 101. Section III.J.ofthe A cadem ic Standards and Achievem entCom m ittee Operating

        Procedures(Exhibit14.)statesasfollowsidGuidelinesandpolicieswritteninadvance
        cannotcovera11possible scenarios.W hen in doubt,the Com m ittee should be guided by

        severalim portantgeneralprinciples,including:fairnessto students'
                                                                        ,follow ing due

        process'
               ,prom ptness ofaction and notitk ation;m aintaining confidentiality w hen

        possible;and,balancing the bestinterestsofeach studentw ith i$sobligationsto the

        Faculty,patients and to society to train graduates who dem onstrate the highestjtandards

        or academ ic perform ance and conduct.''

 102.   Paragraph 3 ofthe E'Professionalism ''subsection ofSO M 'sPolicy on A cadem ic and

        ProfessionalAdvancement(Exhibit7.)statesasfollows:<çAnybreachofprofessionalism


                                                28

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 28 of 49 Pageid#: 28
        resulting in a recorded observation,e.g.,Professionalism Condern Card,letter,written

        report,etc.,m ustbe addressed w ith the studentby their college dean and docum entation

        ofthe discussion m ustbe recorded.''

 103. W hen Plaintiffhad received an em ailfrom M s.Y ates at1:00 PM on 28 N ovem ber,2018,
              .




        Plaintiffhad received no specitic w ritten notice ordocum ented addressfrom hiscollege

        dean or anyone else thathe had received eitherorboth ofthe Professionalism Concern

        Cardsthatw ere in llis studentfile atthe tim e.

 104. A lthough Section HI.D .ofASA C operating procedures statesthatin instances in w hich

        the Com m ittee isto considerserious actions such as suspension Urdism issalofthe

        student,ttthestudentshouldbenotifiedbytheCommitteeinwritingastowhatthemajor
        concerns ofthe Com m ittee are likely to be during the com ing m eeting,''Plaintiffreceived

        no written notitk ation ofspecific allegationsin which Plaintiffw as expected to explain

        and/or defend againstin advocating forPlaintiff s enrollm entstatusatSOM ofDefendant

        U niversity.

 105. A lthough Plaintiffresponded to M s.Y ates witllin 28 m inutesand asked asto w hat

        specifically w as the reasoning behind the A SAC disciplinary hearing,neitherM s.Yates

        norany otherem ployee ofSO M atD efendantU niversity was able to provide Plaintiff

        w ith any written statem entofthe allegationsagainsthim during the rem aining 3 hours

        and 32 m inutes thatPlaintiffhad to prepare to advocate forhise'
                                                                       rlrollm entstatus atSOM

        ofD efendantU niversity.

 106. Plaintiffinitially received only one e-m ailfrom M s.Y ates and no othernotiticationsby

        phone orin person from anyone else ofthe A SA C disciplinary hearing.




                                                29

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 29 of 49 Pageid#: 29
 107. Betw een 1:23 PM and 2:06 PM on 28 Novem ber,2018,Plaintiffm ade 9 phone calls

        (Exhibit45.)toavarietyoffacultymembersinCharlottesvilleinanattempttognrner
        m ore inform ation aboutw hatto expectand asto whatexactconsequencescould arise

        from the scheduled,upcom ing A SA C disciplinary hearing againstPlaintiffat5:00 PM on

        28 N ovember,2018.

 108. At2:12PM on28November,2018,Plaintiffreceivedanincomingcall(Exhibit45.)
        from D r.Reed.W hile Plaintiffdid notrecord the 2:12 PM phone callfrom D r.Reed,

        Plaintiffreportsrecollection thatDr.Reed then inform ed him thathe had received a

        Professionalism Concern Card from as a resultofPlaintiff spm icipation in the

        aforem entioned SIM discussion on m icroaggressions.M oreover,Plaintiffreports thathe

        had inform ed Dr.Reed thathe w as unaw are thatPlaintiffhad received any

        Professionalism Concern Cards.Finily,Plaintiffreportsw collection thatDr.Reed had

        expressed doubtfulnessthatPlaintiffhad notreceived any notitk ation ofthe

        aforem ehtionedProfessionalism Concern Card.Dr.Reed did notby any meanssend
        Plaintiffa w ritten copy ofthe Professionalism Concern Card issued againstPlaintiff

        before hisdisciplinary hearing scheduled to take place w ithin 2 hours and 48 m inutes of

        thebeginning oftheincoming callfrom Dr.Reed.

 109. At5:00 PM on 28 N ovem ber,2018,Plaintiffattended the A SA C hearing to discusshis

        enrollmentstatus.Plaintiffdocumentedthehearingviaaphotograph(Exhibit46.)ofthe
        attendeesandanaudiorecording(Exhibit46.8.)oftheentiredisciplinaryhearing.The
        duration ofthe A SAC hearing w as approxim ately 28 m inutes.

        D uring the 28 N ovem ber,2018 A SA C disciplinary headng againstPlaintiff,the only

        docum entorinteraction explicitly and accurately referenced by D r.Tuckerto Plaintiff


                                                30

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 30 of 49 Pageid#: 30
        w as Dr.Tucker's letter on behalfofA SAC to Plaintiffregarding Plaintiff'sparticipation

        in the SIM discussion on m icroaggressions.Plaintiffclaim ed to have neverread the

        aforem entioned docum entincluding Dr.Tucker'srecom m endation forcounseling atthe

        tim e ofthe A SA C disciplinary hearing.Plaintiffrequested thatDr.Tuckerproduce the

        referenced docum ent,and D r.Tuckerrefused to do so untilafterthe conclusion ofthe

        disciplinary hearing.

 111. D uring the 28 Novem ber,2018 A SAC disciplinary hearing againstPlaintiff,D r.Tucker

        eaoneously refersto the explicitorderby Dr.D ensm ore in the em ailreferenced in

        Paragraph 85 ofthisComplaintasarecommendation to beevaluated by CAPS.br.
        Tuckerrefusesto acknow ledge thiserror when Plaintifffinds and reads the contentsof

        the em ailin person to Dr.Tuckerduring the A SA C disciplinary hearing.

 112. From minutes(Exhibit47.)ofthe28November,2018ASAC disciplinary hearingagainst
        Plaintiff,M s.Y atestallies tw elve voting com m ittee m em bersasEEpresent.''N ine ofthese

        tw elve ASA C com m ittee m em berspresentatthe 28 N ovem ber,2018 ASA C disciplinary

        hearing againstPlaintiffwere also presentatthe 14 N ovem ber,2018 A SA C m eeting.

        These nine m embers were D rs.Jim Tucker,Brian Behm ,D onna Chen,N icholas

        lntagliata,N ora K ern,W ilson M iller,B arnettN athan,C atherine Shaffrey,and one fourth

        yearm edicalstudent.Each ofthe rem aining three tr isciplinary''Com m ittee M em bers

        w illbe listed num erically in the orderthateach individualw aslisted by M s.Y atçsw ith

        each com m ittee m em ber's nam e;each com m ittee m em ber'sposition atSOM on or

        around 28 N ovem ber,2018 to the bestofPlaintiff'slcnow ledge;and w hateverthe

        Plaintifffeels necessary to include abouteach com m ittee m em ber's position to provide

        this Courtwith whatPlaintiffbelievesto be a sensitive and specitk representation of


                                                31

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 31 of 49 Pageid#: 31
        SO M A SAC 'Spublished tW cadem ic Standards and Achievem entCom m ittee O perating

        Procedures.''(Exhibit14.)
 113. Er isciplinary''com m ittee m em ber#1 tallied by M s.Y ates aspresentatthe 28

        N ovem ber,2018 SOM A SA C disciplinary headng w as RogerA bounader,M D ,PIzD

        (hereinaftertçDr.Abounader'').Dr.Abounader'spubliclyavailablebiography(Exhibit
        48.)disclosesthatheholdsthetitleofProfessorofM icrobiology,Immunology,and
        CancerBiology atSO M .The SOM oftice ofStudentAffairs disclosesin itspublicly

        available listofA SAC com m ittee m em bers thatDr.A bounaderhas been an ASA C

        com m ittee m em bersince on orbefore the year2017 and w illretain tilispositioq untilon

        or afterthe year2020.In accordance w ith Section 11ofoperating procedures ofthe SOM

        A SAC ,D r.A bounaderw as designated asa qualified voting m em berofSOM A SAC by

        M s.Y atesduring the 28 Novem ber,2018 SOM A SA C disciplinary hearing against

        Plaintiff.Atthètime ofthispleading,Plaintiffreportshaving had no recollection of

        directcontactwithDr.Abounaderon orbefore5 PM on 28November,2018.

 114.   dr isciplinary''com m ittee m em ber#2 tallied by M s.Y ates as presentatthe 28

        N ovem ber,2018 SOM A SA C disciplinary hearing w asRobertBloodgood,PhD

        (hereinafter:dDr.Bloodgood'').Dr.Bloodgood'spubliclyavailablebiography(Exhibit
        49.)disclosesthatheholdsthetitleofProfessorofCellBiology atSOM .TheSOM
        office ofStudentA ffairsdoesnotcurrently listD r.Bloodgood in itspublicly available

        listofASAC com m ittee m em bers.N onetheless,D r.Bloodgood wasdesignated as a

        qualified voting m emberofSOM A SAC by M s.Yates during the 28 N ovem ber,2018

        SOM A SA C disciplinary hearing againstPlaintiff.Atthe tim e ofthispleading,Plaintiff




                                                32

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 32 of 49 Pageid#: 32
       reportshaving had no recollection ofdirectcontactw ith Dr.Bloodgood on orbefore 5

       PM on 28 N ovem ber,2018.

       To isciplinary''Col m ittee m em ber#3 tallied by M s.Yatesaspresentatthe 28

       N ovem ber,2018 SO M ASA C disciplinary hearing w as Sharon Diam ond-M yrsten,M D

       (hereinafterDr.Diamond-M yrsten).Dr.Dinmond-M yrsten'sjubliclyavailable
       biography(Exhibit50.)disclosesthatshereceivedBoardCertitkationinFamily
       M edicine by A BM S and retains the title ofA ssistantProfessorofFam ily M edicine at

       SO M .The SOM office ofStudentA ffairs discloses in itspublicly available listofASA C

       com m ittee m em bers thatDr.D iam ond-M yrsten hasbeen an A SA C com m ittee m em ber

       since on orbefore the year2018 and w illretain thisposition untilon orafterthe year

       2021.ln accordance w ith Section'11ofoperating proceduresofthe SOM A SA C,Dr.

       D iam ond-M yrsten w as designated as a qualified voting ï em berofSO M ASA C by M s.

       Y ates during the 28 N ovem ber,2018 SOM A SA C disciplinary hearing againstPlintiff.

       A tthe tim e ofthispleading,Plaintiffreportshaving had no recollection ofdirectcontact

       w ith Dr.D inm ond-M yrsten on orbefore 5 PM on 28 Novem ber,2018.

 116. From minutes(Exhibit47.)ofthe28November,2018ASAC disciplinaryVaringagainst
       Plaintiff,M s.Yatestalliesfournon-voting comm itteemembersastçpresent.''A1lfour

       non-voting com m ittee m em berstallied as presentduring the 28 N ovem ber,2018

       disciplinary headng againstPlaintiffhave been previously m entioned in this com plaint

       and are listed as follow s:John J D ensm ore,M D ,PhD ;M egan Bray,M D ;Lesley

       Thom as'
              ,and K atherine Y ates.

 117. From minutes(Exhibit47.)ofthe28November,2018ASAC disciplinaryhearingagainst
       Plaintiff,Ms.YatestalliesthreeGtGuests''as<çpresent-''A11threeGueststalliedaspresent



Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 33 of 49 Pageid#: 33
       during the 28 N ovem ber,2018 disciplinary hearing againstPlaintiffhave been previously

       mentionedinthisComplaintand arelistedasfollows:KieranBhattacharya(Plaintift),
       Lynne Flem ing,and Christine Peterson,M D .

 118. Paragraph 1of5from minutes(Exhibit47.)ofthe28November,2018ASAC
       disciplinary hearing again'stPlaintiffstates as follow s:çGrl'he com m ittee convened to

       discussconcerningbehaviorsexhibitedbyKieranBhattacharya(Densmore)overthepast
       weeksafterm em bers ofthe TechnicalStandardsCom m ittee determ ined thatthe concerhs

       werebestaddressed by the A SA C.The A SA C convened an em ergency m eeting on

       W ednesday N ovem ber28.Kieran Bhattacharya wasinvited to attend the m eeting to

       discusshisenrollm entstatus and did attend the m eetingo.''

 119. Paragraph2of5from minutes(Exhibit47.)ofthe28November,2018ASAC
       disciplinary hearing againstPlaintiffstates as follow s:lçrrhe studentw asgiven the

       opportunity to addressconcernsabouthis behavior.He asked questionsofm em bersof

       theCommitteeanbrespondedtoquestionsaskedbytheCommittee.''
 120. Paragraph3of5from minutes(Exhibit47.)ofthe28November,2018ASAC
       disciplinaryhearingagainstPlaintiffstatesasfollows'
                                                         .GTheCommitieereviewedthelist
       oftechnicalstandardsthatare acknow ledged annually by the studentsespecially the

       Em otional,A ttitudinaland BehavioralSld11s.''

 121. Paragraph4of5from minutes(Exhibit47.)ofthe28November,2018ASAC
       disciplinary hearing againstPlaintiffstatesasfollow s:SçBecause the sm dent's behavior

       dem onstrated hisinability to m eetseveralofthose standards.D r.N athan m ade a m otion

       tosuspendKieranBhattacharya(Densmore)from theSchoolofM edicine,effective
       im m ediately,with the option to petition to return in Augustof2019.D r.Behm seconded


                                                34

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 34 of 49 Pageid#: 34
        thism otion.The com m ittee voted unanim ously to acceptthe m otion.Nora Kern did not

        vote on the m atter,as personalbusinessrequired herto leave before the vote w as

        executed!''

 122. Paragraph5of5from minutes(Exhibit47.)ofthe28November,2018ASAC
        disciplinary hearing againstPlaintiffstatesasfollow s:$EA letterw illbe sentto K ieran

        Bhattacharya's em ail,inform ing him ofthe decision and explaining the appealsprocess.''

 123. A t5:30 PM on 29 Novem ber,2018,D r.TuckersentPlaintiffthe follow ing m essage

        (Exhibit51.)byemail:çr earMr.Bhattacharya,Seetheattachedletterfrom the
        A cadem ic Standards and A cllievem entCom m ittee.Please know thatDrs.D ensm ore,

        Reed,and K eeley are available for support.A lso,in response to yourquestion aboutID

        access,suspension involves a deactivation ofyourID per standard university procedure,

        butyou can m ake an appointm entshould you need to m eetw ith yourcollege dean.''

        Attached (Exhibit51.B.)tothisemailwasnotificationtoPlaintiffofa l-yearsuspension
        from SOM ofD efendantUniversity.

 124. Paragraph 1 of4 ofPlaintiff s l-yearsuspension letter statesas follows:Etr
                                                                               fhe A cadem ic

        StandardsandAchievemeptCommittee(<W SAC ')convenedonNovember28,2018to
        review concernsthatyourrecentbehaviorin various settings dem onstrated a failure to

        com ply w ith the SchoolofM edicine'sTechnici Standards.M em bers ofthe Technical

        Standards Com m ittee determ ined thatthe concem s aboutyourrecentbehaviorshould be

        addressed by the A cadem ic Standards and A chievem entCom m iqee.The A SA C decided

        thatthe nature ofthe concem s called for an em ergency m eeting.Y ou were notitied of

        thatm eeting on Novem ber28,2018 and provided an opportunity to be heard and to




                                                35

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 35 of 49 Pageid#: 35
        respond to the concernsaboutyourrecentbehavior.Y ou attended the m eeting,asked and

        answered questionsand presented inform ation.''

 125. Paragraph 2 of4 ofPlaintiff's l-yearsuspension letterstates as follow s:'T he A cadetnic

        Standards and Achievem entCom m ittee has determ ined thatyour aggressive and

        inappropriate interactions in m ultiple situations,including in public settings,during a

        speaker'slecture,with yourDean,and during the comm itteemeeting yesterday,

        constitute a violation ofthe SchoolofM edicine'sTechnicalStandardsthatare found at:

        https://m ed.virginia.edW student-affirs/policies/techn'
                                                               icz-standr ds/''

 126. Paragraph 3 of4 ofPlaintiff s l-yearsuspension letter statesas follows:iT hose

        Standards,in relevantand aspartofprofessionalism ,state thateach studentisresponsible

        for:D em onstrating self-aw arenessand self-analysis ofone'sem otionalstate and

        reactions'
                 ,M odulating affectunderadverse and stressfulconditionsand fatigue'
                                                                                   ,

        Establishing effective w orking relationshipsw ith faculty,otherprofessionalsand students

        inavarietyofenvironments;andCommunicatinginanon-judgmentalwaywithpersons
        w hose beliefs and understandings differfrom one'sow n.''

        Paragraph 4 of4 ofPlaintiff s l-yearsuspension letter states asfollow s:ççrf'
                                                                                    he com m ittee

        hasvoted to suspend you from school,effective im m ediately.Y ou m ay apply for

        readm ission to return to class no earlierthan A ugust,2019.A studentsuspended for

        academ ic,professionalism ,or adm inistrative reasonsora studentw ho has academ ic or

        TechnicalStandards/professionalism detk iencies atthe tim e ofsuspension m ustbe

        reviewed and approved toreturn by ASAC.Thecom mittee would only approve your

        return ifyou are able to provide evidence thatfurtherviolations ofthe Technical




                                                 36

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 36 of 49 Pageid#: 36
        Standardsareunlikelyto occur.You m ay appealyoursuspension,iilaccordapcewith the

        SO M 's appealprocedures.''

 128. In Plaintiff s l-yearsuspension letter,D r.Tuckerasserts on behalfofA SA C thatlçrrhe

        Academ ic Standards and Açhievem entCom m ittee hasdeterm ined thatyouraggressive

        and inappropriate interactions in m ultiple situations,including in public settings,during a

        speaker'slecture,with yourDean,and during the com m ittee m eeting yesterday.''

 129. Priorto Plaintlff'sdisciplinaryhearing at5:00 PM on 28 November,2018,Plaintiffwas

        neverprovided with w ritten docum entation from any em ployee ofSOM as to w hat

        G<aggressive and inappropriate interactions''Plaintiffhad com m itted.in ttpublic settings-''

        M oreover,no m em ber of SOM A SA C m ade any specific reference to orallegation of

        Plaintiff s activity in public settings during the disciplinary hearing.The l-year

        suspensionletteritselfprovidesPlaintiffwithnodetailsastotilenature,timing,loèation,
        severity,and/orreporting actorts)ofthesemultipleE<publicsettings''inwhichPlaintiffis
        describedby Dr.Tuckeron behalfofSOM ASAC to haveexhibited idm ultiple aggressive

        and inappropriate interactions.''

 130. Priorto Plaintiffsdisciplinl y hearing at5:00 PM on 28 November,2018,Plaintiffwas

        neverprovided w ith written docum entation from any em ployee ofSOM asto what

        t<aggressive and inappropriate interactions''Plaintiffhad com m ittèd i'
                                                                               n :1a speaker's

        lecture.''lfthisexcerptfrom D r.Tucker's l-yearsuspension letteron behalfofSOM

        ASAC toPlaintiffwasreferencing the SlM discussion on microaggressions,thisCourt

        should takenote from akailable audio ofthe SIM discussion thatPlaintiffwascalled on

        to ask questions by Dr.Kern and spoke only during a designated pedod ofquestions and

        answersfollowingDr.Adams, lectureatthe25October,2018SIM jjscussion on


                                                 37

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 37 of 49 Pageid#: 37
        m icroaggressions.Plaintiffdid notspeak during D r.A dam s'lecture itself,and Plaintiff

        attempted to detailtltisby presenting the5 minuteand 20 second audio excerptto SOM

        A SAC during Plaintiff sdisciplinary heming butw asrestrained from doing so by D r.

        Tucker.A lso,there is no existing docum entation available to Plaintiffthatany A SA C

        committee memberhad listenedto the available audio beforeincop orating this

        interaction and voting unanim ously asa com m ittee to issue a l-yearsuspension against

        Plaintifffrom SOM atD efendantU niversity.

 131. PriortoPlaintiffsASXC Disciplinaryhearingon28November,2018,Plaintiffwasnot
        providedwithwrittendocumentationfrom anyemployeeofSOM astowhatt<aggressive
        and inappropriate interactions''Plaintiffhad committed çdwith (hisldean.''
 132. D r.Tuckerasserts in the l-year suspension letteron behalf on A SA C to Plaintiffthat

        Plaintiff sconductatthe A SAC disciplinary hearing itselfqualified as çEaggressive and

        inappropriate,''butm akesno effortto provide further details on this allbgation,and no

        characterization aboutPlaintiff sconductduring the disciplinary hearing isexplicitly

        described asaggressive and inappropriate in the m inutes docum ented by M s.Y atesofthe

        28 N ovem ber,2018 disciplinary hearing againstPlaintiff.

 133. To thebestofPlaintiffàrecollection,Plaintiffreportsthatwitllin 72hoursofhis
        receiving a l-yearsuspension letterfrom D r.Tuckerat5 PM on 29 N ovem ber,2018,

        Plaintiff sU V A health system em ailaccountw asdeleted.Plaintiffw asable to archive

        severalem ailsbefore tllisem ailaccountwasdeleted,including butnotlim ited to explicit

        orders forpsychiatric evaluationsby Dr.D ensm ore in Paragraph 85 and by D r.

        Canterbury in Paragraph 91 oftllis Com plaintthatw ere erroneously characterized by D r.

        Tuckeras recom m endationsduring the A SA C disciplinary hearing againstPlaintiff.


                                               38

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 38 of 49 Pageid#: 38
 134. Bulletpoint#3 ofthe Academ ic appez s'processlisted in the concluding portion ofthe '
                                                                                          1-

        yearsusp:nsionletterfrom Dr.Tpckerbn behalfofSOM ASAC to Plaintiffdeclaresthe

        following;tdr
                    lahestudentispermittedtoinspecttheirentiremeéicalschoolfile,including
        any materialupon Which thedecision ofASAC wasbased.''Em ailsfrom Dr.Densmore
            '               ,

        and Dr.C anterbury obtain'ed by Plaintiffand included asexhibitsParagraphs 85 and 91

        ofthis Com plaintw ere only m ade available through the process offorw arding and

        archiving whatthe Plaintiffbelieved to be pertinentem ailson the m orning of29

        Novem ber,2018 and were nevermadeavailableto Plintiffin hisstudenttileorby any
        otherm eans from SOM atD efendantU niversity.

 135. 'Bulletpoint#5 ofthe Academicappealsprocesslistedin theconcluding portion ofthe 1-
        yearsuspensionletierfrom Dr.TuckertpPlaintiffdeclaresthefollowing:GfrrheAppeals

        Committeéistoconductahearingassoonaspossible(ordinarilywithin 14days)and
        Filluphold,modify,orreversethedecisionts)ofASAC.''
 136.   At 11:15 AM on 4 D ecem ber,2018,Plaintiffsentan em ailfrom a personalem ailaccount

        (Exlzibit52.)toDr.Densmoretoinitiatetheappealsprocess.At8:02PM on4Decémber,
        2018,Plaintiffreceivedaresponsebyemail(Exhibit52.8.)from Dr.Densmoredeclaring
        thatthe >ppealsprocesshad been initiated.

 137. On 7 D ecem ber,2018,during the course öfthe scheduled appealsprocess,Plaintiff
                                                                     :    '
        receivednotificationbyemail(Exhibit53.)from theNationalBoardofM edical
        Examiners(hereinafterCtNBME'')thathikregistrationfortheUnitedStatesMedical
        LièensingExam Step 1(hereinafterE4USMLE Step 1'')wascancelleduponnotitication
        bySOM tilatPlaintiffwasnotcurrentlyenrolledatSOM .Plaintiffwaspreviously
                                         '
        scheduledtotaketheUSMLE Step 1op 1Februaz'y,i019.


                                               39

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 39 of 49 Pageid#: 39
 138.   On 20 December,2018,approximately 16 daysafterinitiating the appealsprocéss,

        Plaintiffreceived hism edicalstudentfile.ltw as atthis tim e,m ore than three weeks after

        receiving his l-yearsuspension,thatPlaintiffwas able to view the tw o Professional

        ConcernsCards placed againsthim by Attendance M onitorand Dr.Kern,respectively.

 139.   On 3 January,2019,D r.D ensm ore sentan em ailw ith the follow ing m essage:dr ear

        Kieran,1received from the University Police D epm m enta copy of a dEno trespass

        warning''issuedtoyou(attached).W ewillnotbeabletoproceedwithan appealtoyour
        suspension atthistim e.B estregards,John Densm ore.''

 140.   Attached in the aforem entioned em ailfrom SupportServices Captain M elissa Fielding

        withthefollowingmessage(Exhibit54.):<r earM r.Bhattacharya:Asafollow uptomy
        phone conversation w ith you on Sunday,D ecem ber30,2018,please find attached to this

        lettera no trespass w arning wllich hasbeen issued to you by the University ofV irginia

        Police D epm m entatthe U niversity ofV irginia.''

 141. Nospecificreasoningastowhythenotrespasswnrning(Exhibit54.)wasissuedto
        Plaintiffw as provided to Plaintiffin w riting.

 142. Nospecitk reasoningastowhythenotrespasswarning(Exhibit54.)wasinissuedto
        Plaintiffand no specific notice thata no trespass w arning w ould be issued to Plaintiffw as

        provided to Plaintiffduring the referenced phone callin the m essage attached to the no

        trespassw nrning issued againstPlaintiffby then SupportServices Captain M èlissa

        FieldingoftheUniversityofVirginiaPoliceDepartment(hereinafterCCUPD'')at
        D efendantUniversity.

 143. O n 7 July,2019,Plaintiffem ailed Dr.Tucker and Dr.D ensm ore inquiring aboutthe

        possibility ofreadm ission to SO M .On 12 July,2019,D r.Densm ore responded in an


                                                 40

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 40 of 49 Pageid#: 40
        email(Exltibit55.)withthefollowingmessage:dr earKieran,Thankyouforyouremail.
        The SchoolofM edicine isaw are thata no trespass orderw asissued by the University

        PoliceDepartment(UPD)onJanuary2,2019prohibitingyoufrom UniversityGrounds
        forfouryears.W e cannotaddress your requestforreadm ission w hile a no trespassorder

        isin effect.Should you have questions aboutthatorder,you w illneed to contactUPD

        directly.Bestregards,John Densm ore.''

 144. The no trespassw arning againstPlaintifffrom the police departm entofD efendant

        Universityissetto expireon 3 January,2023.

 145. A ccording to SOM 'sPolicy on A cadem ic and ProfessionalA dvancem ent,:$A 11

        requirem entsfor graduation,including passing Step 1,Step 2 CK and Step 2 CS ofthe

        U SM LE,m ustbe com pleted w ithin six years from the date the studentm atriculated in the

        SchoolofM edicine.''Plaintiffw ould notbe able to qom ply with this requirem entifhe

        w ere to graduate from SOM after3 August,2022.

             CO UNT I- FIRST AG NDM ENT VIO LATION (42 U.S.C.j 1983)

        For countIofhisCom plaint,forFirstAm endm entV iolation ofFreedom ofSpeech and

 Expression againstD efendantU niversity,PlaintiffK ieran Bhattacharya,states as follow s:

 146. Plaintiffherein incorporatesby reference the allegations contained in Paragraphs 1

        through 145 ofhisCom plaint.

 147. The FirstAm endm entprohibits State oftk ials atpublic universities from adopting

        regulationsthatoutlaw certain studentconductw hen the regulation çiis so broad as to

        chillthe exercise offree speech and expression.''D am brotv.Cent.M ichigan University,

        55F.3d 1177,1182(6thCir.1995)




                                               41

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 41 of 49 Pageid#: 41
 148. The govem m entm ay notprohibitspeech 'ûbased solely on the em otive im pactthatits

        offensive contentm ay have on a listener.''Saxe v.State College Area Schooldist.,240

        F.3d200,209(3dCir.2001)(Alito,J).
 149.   M oreover,diregulations thatprohibitspeech on thç basisoflistenerreaction alone are

        unconstitutionalboth in public lligh schooland university settings.''Bair v.Shippensburg

        Univ.,280F.Supp.2d357,369(M .D.Pa.2003).
 150. A regulation isunconstitutionally overbroad if$ça substantii num ber ofinstancesexistin

        which the Eregulationlcannotbe applied constitutionally.''Speetp.Schuette,726 F .3d
        867,872 (6thCir.2013).ThisCourtmustfindaregulationasfaciallyunconstitutional
        because'dthethreatofenforcementofanoverbroad (regulation)maydeteror<chill'
        constitutionallyprotected speech,''asGtlmlany persons,ratherthan undertake'the
        considerableburden(and sometimesrisk)ofvindicatingtheirrightsthroughcase-by-base
        litigation,w illchose sim ply to abstain from protected speech,harm ing notonly

        them selvesbutsociety as a whole,w hich is deprived ofan uninhibited m arketofideas.''

        Virginiav.Hicks,539U.S.113,119(2003).
 151. D r.Densm ore,w ho w asacting atthe tim e in the capacity of apublic em ployee atSOM

        ofD efendantU niversity,issued a m andatory psychiatric evaluation by D efendant

        U niversity's Counseling and PsychologicalServices via em ailat5:30 PM on 26

        N ovem ber,2018 as a necessary condition forPlaintiff's returning to classes atSO M .This

        m andatory psychiatric evaluation constitutes a violation ofPlaintiff sFirstAm endm ent

        protections offreedom ofspeech and expression.Furtherm ore'
                                                                  ,D r.Densm ore's issuance

        ofa m andatory psyclliatric evaluation violatesPlaintiff'sprivate conscience.




                                               42

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 42 of 49 Pageid#: 42
     152. To Plaintiff s know ledge,no established protocolorpplicy ofSO M atD efendant

            University allow s a faculty to m em ber to,w ithoutexplicitreason,orderthata m edical     '

            studentreceivean indetiniteam ountofpsychiatric eyaluationsforanindefiniteperiod of

            tim e by an unspecified individualorindividualsto m aintain enrollm entatSOM at

            DefendantU niversity,a public institution.M preover,no'established protocolor policy by

            SOM ofD efendantU niversity w as com m unicated to Plaintiffwith the em ailby Dr.

            Densm ore referenced in Paragraph 85 ofthis Com plaint.

     153. B eyond the lack ofclearlegaland institutionalbases in Dr.D ensm ore's m andated

            psychiatric ekaluation by em ailto Plaintiff,itisn'texplicitly clearto Plaintiffasto how

            Dr.D ensm orz w ould be able to verify thatPlaintiffhad been evalpated by CA PS atthe

            Elson StudentHealth ofDefendantU niversity.The Departm entof StudentH ealth at

            DdfendantUniversity'sstatement(Exhibit56.)ofstudentconfidentialitystatesas
            follows:S:Yourn'
                           Jedicalrecordswillbekeptcontidentialand accesstoinformation about

            you willbe lim ited to those legitim ately involved in yourcare.Yourm edicalrecords will

            bereleased only in casesofmedicalem ergencies,in responsetocourt-ordered subpoen4s

            or to personsyou specify w ith yourw ritten consent.''M oreover,Plaintiff's receiving

            treatmentfrom CAPS wotzld in itselfhaverequired writtep consent,and even ifPlaintiff

            did decide on hisow n volition to requesttreatm entfrom CA PS,there w oùld be am ple

            reasons for Plaintiffto do so w hile m aintaining striçtconfidentiality.

'    154. Thusyeven ifDr.Densmorehad the legaland institutionalauthority to orderpsychiairic
            evaluationsofm edicalstudents atSOM w ithoutany explicitly written reason,there
                                                                                          .




            w ould and should be no pradicalw ay forD r.D ensm ore to system atically confirm that

            such orders were follow ed by Plaintiff,norare there any publicly established policiesby


                                                     43

    Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 43 of 49 Pageid#: 43
        D efendantU niversity to the bestofPlaintiff s know ledge thatspecify exactly w hat

        Plaintiffm usthave said or done while being evaluated by CA PS.Plaintiff,forexnm ple,

        could have decided on hisvolition to consentto treatm entatCA PS and chose to rem ain

        silentin the presence ofa psychiatristor counselorand prom ptly leftim m ediately after

        beginning an interaction with a CA PS em ployee.

 155. D r.D ensm ore m ade no attem ptto challenge Plaintiff'sresponsesby em ailorby phone

        on 27 N ovem ber,2018 to clarify w hatlegaland institutionalbases Dr.Densm ore feltthat

        he had atthe tim è to ordera m andatory psychiatric evaluation ofPlaintiffas a necessary

        prerequisite to return to classes.atSOM ofD efendantU niversity.

 156. D r.Canterbury's follow -up em ailon 27 N ovem ber,2018,detailed in Paragraph 91,

        reaffirm sthe m andatory psychiatric evaluation from Dr.D ensm ore from the previous

        day.Dr.Canterbury's orderlacks the sam e degree oflegalbases,instim tionalauthority,

        andpracticalapplication forthe samereasonslisted in Paragraphs146 to 155.

           COUNT 11- FIFTH AM M ENDM ENT VIOLATION (U.S.C.42 j 1983)

        ForCount11ofhisComplaint,forFifth Amendm entViolation PfProceduralDueProcess

 againstD efendantU niversity,PlaintiffK ieran Bhattacharya,states'asfollows:

 157.   Plaintiffhereby re-alleges and repeatsparagraphs 1 through 156,and incorporatesthem

        herein as fully setforth.

 158. The conceptofproceduraldue process GEim posesconstraints on governm entaldecisions

        w hich deprive individualsof Sliberty'or dproperty'interestsw ithin the m eaning ofthe

        D ue ProcessClause ofthe Fifth orFourteenth A m endm ent.''M atthews v.Eldridge,424

        U.S.319,332(1976)




                                                44

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 44 of 49 Pageid#: 44
 159. M oreover,tdllllqueprocessrequiresnotice and someopportunity forhearing before a
          studentatatax-supportedcollegeisexpelledformisconducto''Dim n v.Ala.StateBd.Of
          Educ,,294F.2d 150,158(5thCir.1961).

 160. Plaintiffacknowledgesthatçiga)universityisnotacourtoflaw,anditisneithera
          practicalordesirableone.''(quotingFlainv.M ed.Coll.Ofohio,418F.3d629,635n.1
          (6thCir.2005))
 161. A pplying M atthewslttGenerally,the am ountofprocess due in university disciplinary

          proceedingsisbasedonaslidingscalethatconsiderstkeefactors:(a)thestudent's
          intereststhatwillbeaffected;('
                                       b)theriskofanenoneousdeprivationofsuchinterests
          through the procedures used and the probable value,ifany,ofadditionalor substitute

          proceduralsafeguards;and (c)theuniversity'sinterests,includingtheburdenthat
          additionalprocedpreswouldentail.''(citingM atthews,424 U.S.at335).Thesearealso
          know n as the M atthews factors.

 162. Plaintiffreports'thatal-yearsuspensionfordtunprofessionaltsm''wouldbecatastropllic
      .
          towardshisinterestsasa prospective m edicalresident,assum ing thatSOM had accepted

          hisrequestforreenrollm entorw illin the future provide Plaintiffwith an opportunity for

          reenrollm ent,which Dr.Densm ore reportson behalfofSOM thatSO M isunable to do so

          atthe tim e ofthisCom plaintas a resultofthe 4-yearN o TrespassOrderissued against

          Plaintiffon 2 January,2019.

 163. Plaintiffreceived no w ritten explanation asto why exactly hisenrollm entstatusw as

          being addressesand only received notice ofllis disciplinary hearing by em ail4 hours

          priorto the disciplinary hearing.Thisisin directdiscordance with Section HI.D .of
                                                                                           1
                                                                                       o
          A SAC operating proceduresthatçEthe studentshould be notitied by the C om m lttee in




Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 45 of 49 Pageid#: 45
        writingastowhatthemajorconcernsoftheCommitteearelikelytobeduringthe
        com ing m eeting,''

 164. Itisinconceivable,particularlywith noticeby e-m ail4 hourspriorto thedisciplinary

        headng,thatPlaintiffwould know exactly how to properly defend hisenrollm entstatus

        inSOM atDefendantUniversitywithoutanywrittendescriptionsastowhatmajor
        concem sthe Com m ittee are likely to be during the com ing m eeting.

 165. Even aftercalling nearly 10 SO M faculty m em bers m erely hours b:fore he w asrequired

        to defend hisenrollm entstatus,Plaintiffonly received verbalnotitication ofa

        Professionalism Concern Card thathad been issued m ore than one m onth prior,buthe

        had received no explicitnotification ofthe actualProfessionalism C oncern Card from Dr.

        Kern.Beyond the factthatneither Dr.K ern,D r.Peterson,D r.Tucker,norany com m ittee

        m em berofSOM ASA C m ade any effortto explicitly inform Plaintiffin person,by em ail,

        orby phone ofthe Professionalism Concern Card when having am ple opportunity to do

        so,there exists no docum entation in Plaintiff's studentfile thatthe Professionalism

        Concern Card wasaddressed specitk ally by Dr.D ensm ore with Plaintiff.This interaction

        betw een Plaintiffand D r.Densm ore should have been canied and docum ented in a

        tim ely m annerafter25 O ctober,2018 for the Professionalism Concern Card to have been

        m ade in com pliance w ith SOM 'sPolicy on Academ ic and ProfessionalA dvancem ent.

        Finally,Dr.Reed m ade no effortto provide Plaintiffwith a w ritten copy ofthe

        Professionalism Concern Cprd hours before the disciplinary hearing w as scheduled to

        comménce,andDr.TucltermadenoefforttoprovidePlaintiffwithawrittenco'pyofthe
        Professionalism Concern Card during the disciplinary hearing itself.Plaintiff did not

        obtainaphysicalcopy oftileProfessionalism ConcernCarduntilreceivingacopy'
                                                                                ofhis



Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 46 of 49 Pageid#: 46
          StudentFile on 20 D ecem ber,2018,56 days afterthe Professionalism Concern Card w as

      .   issued by D r.Kern and 22 days afterPlaintiffreceived a l-yearsuspension for

          unprofessionalijm .

 166. Despitemultijleattemptjtoclarifyastowhatspecitk'allegationhewasdefending
          againstwithMs.Yatejbyemail,withDr.Reedbyphone,andatieastthreeASAC
          compittee membersduring the ASAC Disciplinary hearing on 28 November,2018,

          Plaintiffrecbived no notitk ation of any;otherspecifiç incidentsw ith the exception ofa
                                                                               .         J
      '


          vague and unw ritten referencesto Plaintiff'sconductduring his participation in the S1M
                  :.

          discussion on m icroaggressionson 25 October,2018.
                                        .
 167. PlaintiffbroughtacopyoftheaudiorecordingofthejI.
                                                     M discussionandincludesthe
          audio in thisC om plaint.Dr.Tucker,chairm an ofA SA C and author ofPlaintiff's l-year

          suspension lqtter,notonly declined to hear tlzisaudio recording during the A SA C

          disciplinary hearing,buthe also did notexplicitly dem onstrate any effortto listen ttjthe

          audio recording during the prior 14 N ovçm ber,2018 ASA C m eeting,where Dr.Tucker

          maàethedecisiontorecommendthatPlaintiffseekpsychologicalcounselingFithout
          expticitapprovalprvoteofsuchlanguagebytheother11votingcqmmitteemembers
                                                                                                 k
                                                                   .


      ' according to m inutes docum ented by M s.Yatesduring the 14 N ovem ber,2018 A SA C
                                                                           '
          m eeting and obtainçd by Plain'tiffin lzism edicalstudentfile.

 168. Finally,Dr.Tuckrrerroneously characterized Dr.Densmore'sm andatqrypsychiatric.

          evaluation asafe'
                          commepdation andrefused tp corréctllimselfaftercorrection by

          Plaintiffofthism ischaracterization during the course ofthe 28 N ovem ber,2018 A SA C

          D isciplinary headng.




                                                  47

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 47 of 49 Pageid#: 47
                                        PR A YER FO R R ELIEF

 W H EREFORE,PlaintiffK ieran Bhat
                                 '
                                  taçharya praysthatthe Court:
   ,                        .



       a) orderDefçndantUùiversityto dijsolveitselistingNoTrespassOrderfrop UPD,
             therefore perm itting Plaintiffto coordinate opportunity forre-enrollm entatSOM

       b) orderDefendantUniversitytoremoveallreferencesfrom Plaintiffsl-yearsuspension
             from llism edicalstudenttile

             orderDefendantUniversity to rem ove allreferencesto Plaintiff'stw o Professionalism
                                .                 ''
         .

             ConcernCardsfroinhismebicalstudentfile

       d) orderDefendantUnivçrsityto allow PlaintifftheopportunityforreenrollmentatSOM on
             oraround 4 N ovem ber,2019 to allow Plaintiffto com plete requirem ents of SO M 's

             D octor ofM edicine program w itllin 6 yearsofhism atriculation date

             orderD efendantUniversity to allow forPlaintiff sregistration ofthe U SM LE Step 1 on

             orbefore 10 February,2020 by im m ediately notifying the NBM E ofPlaintiff's

             enrollm entstatus atSOM

             order DefendantUniversity com pensate Plaintiffforlostpotentialfuture inçom e,harm to

             professionalreputation,and any and a11out-of-pocketincidentalexpenses in an am ount

             notlessthanonehundredandfortythousandand00/100dollars($140,000)

       g) OrderDefendantUniversitytopay courtcosts;and
       h) EnteritsOrderforsuch qtherandfprtherreliefasthisCourtdeemsjustandproperun'der.
             the circum stances.




                                                       48

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 48 of 49 Pageid#: 48
                                 JURY TRIAL DEM AND

    Plaintiffdeme dstrialbyjuryona1lissuessotriable.
                                                               Respectfully Subm itted,
                                                                  K ieran Bhattacharya


                                                                     y7          .
                                                                                 '
                                                               /s/K ieran Bhattacharva
                                                              Filing as Pro Se Litigant
                                                                      70 H ale PiliW ay
                                                                      H aiku,H I,96708
                                                                 Cell:(808)344-9928
                                                       E-m ail:ltierano6g6@ gm ail.com




                                          49

Case 3:19-cv-00054-NKM-JCH Document 1 Filed 09/16/19 Page 49 of 49 Pageid#: 49
